


110 HR 3550 IH: AMERICA Act of 2007: A Modest Effort

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3550
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Conaway (for
			 himself, Mr. Garrett of New Jersey,
			 Mr. Akin, Mr. English of Pennsylvania,
			 Mr. Bishop of Utah,
			 Mr. Boozman, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To require every Senator and Representative in, and
		  Delegate and Resident Commissioner to, the Congress to obtain copies of the
		  Constitution of the United States of America and distribute them to their staff
		  and require that they all read such document.
	
	
		1.Short titleThis Act may be cited as the
			 AMERICA Act of 2007: A Modest Effort
			 to Read and Instill the Constitution Again.
		2.Sense of
			 CongressIt is the sense of
			 Congress that since we, as Members of Congress, swear to uphold the
			 Constitution of the United States, write laws regarding the powers granted to
			 the Government, and propose constitutional amendments, we should be required to
			 read this important document including its amendments.
		3.Distribution and
			 reading of the ConstitutionWithin 90 days after the date of enactment
			 of this Act and during each session of Congress thereafter, every Member of
			 Congress shall obtain copies of the Constitution of the United States of
			 America, including all amendments thereto, read such document, and distribute
			 such document to their personal, committee, and subcommittee staff and require
			 that each such staffer read such document in its entirety at least once during
			 each session of Congress in which they serve or are so employed after such
			 date.
		4.Reporting
			 requirementEvery Member of
			 Congress and their personal, committee, and subcommittee staff are required to
			 report in writing to the Committee on House Administration of the House of
			 Representatives or the Committee on Rules and Administration of the Senate, as
			 applicable, the date on which they complete their annual reading of the
			 Constitution. Each such committee shall publish on its website the list of the
			 Members of its body who have satisfied their requirement.
		5.DefinitionAs used in this Act, the term Member
			 of Congress refers to a Senator or Representative in, or a Delegate or
			 Resident Commissioner to, the Congress.
		
